838 F.2d 468Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Edward SIMMS, Appellant,v.STATE OF MARYLAND, Appellee.
No. 85-7003.
United States Court of Appeals, Fourth Circuit.
July 31, 1987.

Charles Edward SIMMS, pro se.
Richard B. Rosenblatt, Assistant Attorney General, for appellee.
Before MURNAGHAN, SPROUSE, and WILKINSON, Circuit Judge.
PER CURIAM:


1
Maryland inmate Charles Simms seeks to appeal from the district court's denial of habeas corpus relief.  Simms challenged his 1980 conviction of first degree murder on three grounds:


2
(1) he should not have been prosecuted without a grand jury indictment;


3
(2) he was entitled to the representation of counsel at arraignment;  and


4
(3) counsel was ineffective for failing to raise the above issues.


5
The district court found all three claims to be without merit and noted, in the alternative, that the third claim was unexhausted.


6
Upon review of the record, we find that Simms no longer had a reasonably available state remedy on his third claim and that the district court could properly reach the merits of his petition.  See Md.Ann.Code art. 27, Sec. 645A(b);  Granberry v. Greer, --U.S. ----, 55 U.S.L.W. 4494 (Apr. 21, 1987).  We also find no error in the district court's reasoning or in its conclusion that Simms' claims were without merit.  Simms v. Maryland, C/A No. Y-84-3036 (D.Md., July 31, 1985).  We accordingly deny a certificate of probable cause and dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.